DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This Office Action is in response to the amendments filed on March 3, 2021.  Claims 2, 3, 5, 11 and 13 have been cancelled.  Thus, claims 1, 4, 6-10, 12 and 14-17 are pending.  Claims 1 and 10 are independent.

Response to Arguments
Applicants’ amendments and arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1, 4, 6-10, 12 and 14-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, U.S. Patent Publication No. 2003/0226290 to Savard et al. (hereinafter “Savard”), discloses   software 48 that may be able to determine a distance of teeth 50 by comparing a size of the image of teeth 50 captured against a database, or the like, in order to match the size of the image of the teeth with a distance of teeth from body 14.   An excavator 12' includes an imaging sensor 28 which receives an illuminated image I' produced by a pipe laser 58 and determines a direction D.sub.I to image I' and a distance of the image from body 14. (See paragraphs [0027] and [0028]).
Savard, taken singly or in combination with other prior art of record, does not disclose or teach a controller configured to receive image data captured with the camera and distance data from the distance sensor, and to display an image on the image display apparatus based on the received image data and the received distance data, wherein the controller is further configured to generate an instruction area frame indicating a work instruction area based on the received distance data, in combination with other limitations of the claim.
With respect to independent claim 10, Savard, taken singly or in combination with other prior art of record, does not disclose or teach receiving, by the controller, image data captured with the camera and distance data from the distance sensor; displaying, by the controller, an image on the image display apparatus based on the received image data and the received distance data, and generating, by the controller, an instruction area frame indicating a work instruction area based on the received distance data, in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661